 1   HEATHER E. WILLIAMS, Bar#122664
     Federal Defender
 2   VICTOR M. CHAVEZ, Bar #113752
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 4   Telephone: 559-487-5561

 5   Attorneys for Defendant
     TOBIAS SOTO-MELCHOR
 6
 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                     )   Case No. 1:18-cr-00142 LJO-SKO
                                                    )
12                      Plaintiff,                  )   DEFENDANT’S MOTION TO EXONERATE
                                                    )   BAIL AND RECONVEY DEED OF TRUST;
13    vs.                                           )   ORDER
                                                    )
14    TOBIAS SOTO-MELCHOR,                          )
                                                    )   Judge: Hon. Lawrence J. O'Neill
15                     Defendant.                   )
                                                    )
16                                                  )

17           A property bond was posted on behalf of Mr. Soto-Melchor on October 4, 2018 by his
18   mother, Socorro Garcia (Dkt. No.38). Mr. Soto-Melchor was remanded by the Court after the
19   jury returned verdicts of guilty on all counts on August 14, 2019. Defendant hereby moves the
20   Court under Federal Rules of Criminal Procedure 46(g) for exoneration of the property bond and
21   full reconveyance of the $50,000 Deed of Trust With Assignment of Rents currently on file with
22   the Kern County Assessor-Recorder as Document No. 218129947, recorded on October 3, 2018.
23   Since no further conditions of the bond remain to be fulfilled it is respectfully requested that the
24   Clerk of the Court be ordered to reconvey the property to Mr. Soto-Melchor’s surety, his mother,
25   Socorro Garcia.
26   ///
27   ///

28                                                      Respectfully submitted,

       Motion to Exonerate Bond; [PROPOSED] ORDER         -1-
 1                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 2
 3   Date: August 28, 2019                         /s/ Victor M. Chavez
                                                   VICTOR M. CHAVEZ
 4                                                 Assistant Federal Defender
                                                   Attorney for Defendant
 5                                                 TOBIAS SOTO-MELCHOR

 6
 7
 8                                                 ORDER

 9          The Court finds that Tobias Soto-Melchor has complied with the conditions of his bond

10   and that no conditions remain to be satisfied. IT IS HEREBY ORDERED that the Clerk of the

11   Court exonerate the property bond in this case secured by the $50,000 Deed of Trust with

12   Assignment of Rents currently on file with the Kern County Assessor – Recorder (Document No.

13   218129947) and reconvey the real property to Ms. Socorro Garcia, sole trustor.

14
15   IT IS SO ORDERED.

16      Dated:     September 11, 2019                      /s/ Lawrence J. O’Neill _____
17                                                 UNITED STATES CHIEF DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
27

28

      Motion to Exonerate Bond; [PROPOSED] ORDER     -2-
